

115 HR 3063 IH: Chesapeake Bay Gateways and Watertrails Network Reauthorization Act
U.S. House of Representatives
2017-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3063IN THE HOUSE OF REPRESENTATIVESJune 26, 2017Mr. Sarbanes (for himself, Mr. Wittman, Mr. Brown of Maryland, Mr. Scott of Virginia, Mr. Connolly, Mr. Cummings, Mr. Hoyer, Mr. Ruppersberger, Mr. Delaney, Mr. Raskin, Mr. Taylor, Mrs. Comstock, and Mr. Beyer) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo amend the Chesapeake Bay Initiative Act of 1998 to reauthorize the Chesapeake Bay Gateways and Watertrails Network. 
1.Short titleThis Act may be cited as the Chesapeake Bay Gateways and Watertrails Network Reauthorization Act of 2017. 2.Reauthorization of Chesapeake Bay Gateways and Watertrails NetworkSection 502(c) of the Chesapeake Bay Initiative Act of 1998 (16 U.S.C. 461 note; Public Law 105–312) is amended by striking for eachof fiscal years 1999 through 2017 and inserting for each of fiscal years 2017 through 2023.  
